Citation Nr: 1614791	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-37 974	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Service connection for respiratory disorder, claimed as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim of service connection for pulmonary fibrosis. 

The Veteran's representative did not list entitlement to service connection for a respiratory disorder on the September 2009 substantive appeal.  However, as the
RO issued a supplemental statement of the case that addressed this issue and as the
Veteran's representative has addressed it in informal hearing presentations, the
Board shall consider this issue.  See Percy v. Shinsela, 23 Vet. App 37 (2009).

The Board remanded the case to the RO in April 2014 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  As will be discussed further herein, the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

A March 2016 application for disability compensation raises the issue of entitlement to an increased rating for bilateral hearing loss, as well as the issue of whether new and material evidence has been submitted to reopen a claim of service connection for type II diabetes, claimed as due to herbicide exposure. These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

A chronic respiratory disorder did not have its clinical onset in service and is not otherwise related to active duty, including any inservice asbestos exposure.

CONCLUSION OF LAW

The requirements for establishing service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.300, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Here, the Veteran was sent a letter in January 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  

The Veteran submitted a September 2014 (received November 2014) Respiratory Conditions Disability Benefits Questionnaire completed by his treating private physician, Dr. C.  The questionnaire referenced a July 2014 X-ray report and September 2014 computerized tomography (CT) scan report, which were not submitted.  However, the physician provided the results of such testing in that questionnaire.  Furthermore, the physician has merely outlined findings in the questionnaire that are already of record.  Thus, these additional records are not necessary to decide the case.

As previously noted, in April 2014, the Board remanded the Veteran's claim to the RO for further development.  The Board's directive included obtaining a new VA examination due to conflicting evidence as to whether the Veteran suffered from a respiratory disorder consistent with exposure to asbestos while in service.  An X-ray or CT scan was also required.  At the June 2014 VA examination, the Veteran submitted private treatment records, including a recent July 2013 private examination and X-ray report and a June 2010 CT scan.  Although the June 2014 examiner did not conduct an in-person examination, the examiner used his expertise and judgment to conclude that such examination was not necessary due to the sufficient medical evidence provided.

The examiner also adequately addressed the questions posed in the April 2014 remand, thus the June 2014 VA medical opinion substantially complied with the Board's remand directives.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 141.  In this regard, the June 2014 VA opinion considered the Veteran's medical records including previous private treatment records that indicated that the Veteran's respiratory disorders were consistent with asbestos exposure.   Accordingly, as the opinion was based on a review of the evidence of record and addressed the question of whether there is a nexus between the Veteran's claimed respiratory disorders and active service, including the conceded in-service asbestos exposure, remand to afford the Veteran a new VA examination is not warranted.  See D'Aries, 22 Vet. App. 97 (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall, 11 Vet. App. 268).

As will be discussed further, the Board finds that the June 2014 VA examination is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 Vet App. 341 (1999).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005). 

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120 (1997). VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran contends that service connection for a respiratory disorder is warranted based on his in-service exposure to asbestos.  Exposure to asbestos during military service has been conceded by the VA as the Veteran offered credible descriptions regarding his involvement in the overhaul of U.S.S. Independence and assistance in the recommission and decommission of the U.S.S. New Jersey.  The Veteran's service personnel record reflects that he was assigned to these ships during the periods the Veteran describes.  In addition, the Veteran's DD 214 Discharge Certificate shows the Veteran served as an ordinance mechanic, which the RO has determined is an occupation that is shown to have a probable minimal exposure to asbestos.

Service treatment records reveal that the Veteran reported a history of an occurrence of coughing and splitting up blood on the October 1965 induction examination.  Veteran's chest displayed pectus excavatum with no kyphosis; the chest and lungs were otherwise normal.  The records reflect an episode of acute respiratory illness in August 1969 when he was seen for sinus congestion, cough, and sore throat.  His September 1969 chest X-ray was negative.  On separation examination in September 1969, his lungs and chest were normal. 

A March 1970 VA examination for claims unrelated to the issue on appeal reflect that the Veteran had normal and clear lungs with no rales. 

Treatment records from May 2002 to November 2013 are silent for any diagnosed respiratory disorder related to asbestosis or any event or injury in service.

In a May 2002 private treatment record, the Veteran indicated that he began experiencing some shortness of breath in 1996 and developed a cough with episodes of near syncope in January 2002.  The physician, Dr. C, noted minimal productive cough with wheezing only during a vigorous exhalation.  A physical examination of the Veteran's chest revealed no abnormalities.  Based on X-ray and CT scan reports, Dr. C noted a subtle small opacity near the left cardiac apex and some pleural thickening, but no obvious abnormalities suggestive of a significant interstitial disease.  Dr. C also noted that a pulmonary function study revealed a normal lung capacity with no hyperinflation and no significant obstructive disease.  Dr. C also noted a mild to moderate reduction of the diffusion capacity that may be consistent with early pulmonary fibrosis or interstitial lung disease, but the abnormalities were subtle and not responsible for any significant respiratory impairment.  Dr. C provided an assessment of suspect pleural thickening secondary to previous asbestos exposure and suspect mild obstructive sleep apnea.  He further indicated that there was no clinical, radiographic or physiologic suggestion of more than minimal or negligible pulmonary fibrosis.

A June 2003 chest X-ray indicated that the chest was clear of infiltrate, atelectasis, or pneumothorax.  There were increased interstitial markings noted bilaterally and diffusely, and no evidence of active disease.  

Private treatment records from October 2005 to July 2007 indicated clear lung sounds.  No wheezes, rales, or rhonchi were noted.  The Veteran was treated for possible left lower lobe pneumonia, as indicated in January 2006 progress notes.  A chest X-ray noted pleural thickening on the right lung, minimal scarring in each lung, and provided an assessment of chronic obstructive pulmonary disease (COPD).  January 2007 private treatment records indicated that the Veteran complained of sinus and chest congestion, and a cough.  The physician provided an assessment of bronchitis.  A chest X-ray was done in conjunction with the examination, which indicated the presence of a stable linear strand in the lateral view consistent with fibrosis.  The lung fields were otherwise clear and no acute abnormalities were observed.  

The Veteran was seen for acute sinusitis, bronchitis, and possible early pneumonia in September 2007.  The private physician noted rhonchi in the right base, and otherwise clear lungs.  A chest X-ray done in conjunction with the examination showed clear lungs with no significant changes and no evidence of an acute pulmonary disease.  The physician noted a slighter dense appearance in the right base of the lung, which was suspected to be related to the radiologist's technique.

An October 2007 private treatment record noted scattered wheezes, coarse rhonchi, left greater than right, which cleared after coughing.  Wheezing was most pronounced in the right lung compared to the left and breath sounds were decreased.  A subsequent January 2008 private treatment record indicated a slightly diminished lung sound with no wheezing, rales, or rhonchi.
In February 2008, the Veteran was treated for acute sinusitis.  The lungs were clear with no rales, rhonchi, or wheezes. 

The records show that the Veteran had a history of smoking, with records from May 2002 documenting a history of smoking one pack-per-day for thirty six years, briefly stopping for six months in 1996, but starting up again.  His smoking history as documented in a February 2009 VA treatment record and May 2007 private primary care note reflect that he smoked cigars occasionally about one to two times per day/week.  A July 2012 private treatment record indicated that the Veteran smoked every day.

A September 2008 private treatment record from Dr. C indicated the presence of a few tiny pulmonary nodules and a few areas of minimal platelike atelectasis at the bases of the lungs.  Dr. C found no evidence of interstitial lung diseases, ground-glass opacities, or any other changes to suggest asbestosis.  He provided a diagnosis of mild asthma.  He further indicated that the Veteran exhibited mild to moderate intrapulmonic restrictive disorder and that it did not appear to be on the basis of pulmonary fibrosis based on review of the CT scan.  The associated CT scan report indicated mild emphysematous changes, nodules measuring about 4 millimeters, and no convincing evidence of interstitial fibrosis/asbestosis.  In addition, there were no calcified pleural plaques.  The final impression provided no interstitial fibrosis, and therefore no asbestosis.  The Veteran also underwent a spirometry test, which indicated normal total lung capacity and a moderate decrease in diffusion capacity.  Dr. C also indicated that there was no clinical suspicion of asbestosis based on that test. 

An April 2009 VA respiratory disorders examination included review of the claims file and examination of the Veteran.  He reported having probably been exposed to asbestos while working aboard the U.S.S. New Jersey for six to seven months in the 1960s.  Review of the claims file showed no indication of a diagnosis of asbestosis.  His medical history was negative for a productive cough, chest trauma, pulmonary embolism, weight change, non-angina chest pain, swelling, nocturnal dyspnea, or respiratory failure.  The history was positive only for intermittent nonproductive cough and dyspnea.  Physical examination revealed no abnormal breath sounds with findings of a normal chest.  A spirometry test indicated that the Veteran's lung had moderate obstruction.  Lung volumes were within normal limits with no air trapping or increased airway resistance, and diffusion capacity was moderately-severely reduced.  The examiner noted the Veteran's previous diagnosis of mild asthma with a mild to moderate intrapulmonic restrictive disorder that did not appear to be on the basis of pulmonary fibrosis and no evidence of asbestosis.  Given that the Veteran was not diagnosed with fibrosis, the examiner determined that he did not have asbestosis.  The examiner also concluded that the Veteran's asthma was not caused by asbestos exposure.

The Veteran underwent a private CT scan in June 2010, which indicated emphysematous changes and a small amount of bibasilar dependent lung disease probably atelectasis or scarring.  There were three small pulmonary nodules seen in the right lung that were considered nonspecific and unchanged since the September 2008 diagnostic testing.  In addition, no pleural plaques were observed.  July 2011 to July 2012 private treatment records and x-ray results indicated similar results.  The Veteran underwent another spirometry test in July 2011, and Dr. C indicated that the Veteran's lungs exhibited a mild obstruction, emphysema, and no restrictions.  In a January 2012 private treatment record, Dr. C noted mild COPD and the presence of 5 millimeter nodules in the Veteran's lungs.  A January 2012 X-ray report done in conjunction with the examination indicated minimal scarring on the left lung base with no evidence of an active pulmonary disease.  It also noted increased parenchymal density at the left base which has decreased since July 2011 consistent with resolution of atelectasis which was superimposed by scarring.  

In a July 2012 private treatment, Dr. C, again, observed 5 millimeter nodules in the right upper lobe and provided an assessment of asthma intrinsic unspecified.  Dr. C also noted stable pleural thickening on the right side and a stable lingular scar.  No wheezes, rhonchi, crackles, or rubs were noted.  The X-ray report done in conjunction with the examination indicated the presence of stable lingular disease, likely scarring, perhaps with some associated atelectasis.  The report also indicated the presence of stable extrapleural type thickening in the right mid lung.  A comparison X-ray examination of July 2013 observed the linear atelectasis and provided an impression of clear lungs.  Based on the X-ray report, Dr. C concluded that there was no evidence of any increase or progression in the tiny 5mm pulmonary nodules and observed no new abnormalities.

In a November 2013 VA treatment record, few crackles at both lung bases were noted, but otherwise normal respiratory effect was noted.

The July 2014 VA examination for respiratory conditions reflect that the examiner noted that the Veteran has been diagnosed with asthma, COPD, and asbestos exposure.  The examiner reviewed the medical records and provided a detailed history of the relevant medical history including all previous diagnostic testing and findings from 2006 to 2013.  The examiner noted that the Veteran's exposure to asbestos while in the military was conceded.  The examiner noted the June 2010 CT scan results that described emphysematous changes, bibasilar dependent lung disease probably atelectasis or scarring, and pulmonary nodules that were non-specific and stable.  In addition, the examiner also noted the July 2013 chest X-ray that indicated stable pleural thickening on the right lung and pulmonary nodules that have not progressed. 

Regarding asbestos exposure, the VA examiner noted that there was no diagnosis of asbestosis as related to the Veteran's lung condition.  She noted that asbestosis was a restrictive lung disease whereas COPD while emphysema and asthma were obstructive lung diseases and that the Veteran did not have asbestosis or restrictive lung disease.  She added that medical literature showed that fibrosis can be a component of emphysema noting that many studies have found increased collagen in the lungs of patients with mild COPD.  The examiner stated that although the record reflects that the Veteran has some pleural thickening on the right lung; such finding alone does not indicate a restrictive lung disability.  Additionally, the examiner indicated that there were no specific lung parenchymal findings related to asbestosis.  As such, the examiner concluded that the Veteran's current respiratory disorder was not related to in-service asbestos exposure, but rather attributed to the Veteran's long history of smoking.  The examiner explained that the emphysematous changes are consistent with his COPD/emphysema from smoking.  Based on the above, the examiner opined that the Veteran's COPD, emphysema, and asthma were not related to the Veteran's active service, but rather related to his long history of smoking.

The Veteran submitted a Respiratory Conditions Disability Benefits Questionnaire completed by Dr. C in September 2014 (received November 2014).  Dr. C provided a diagnosis of asbestosis and cited to a September 2014 CT scan, which he indicated provided findings of a pleural thickening, stable pulmonary nodules 2-3 millimeters in diameter, and areas of emphysema.  Dr. C also indicated that a July 2014 X-ray revealed non-specific changes.  The physician further provided that the Veteran had bibasilar crackles on lung exam and dyspnea at higher levels during exertion. 

In analyzing the evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's respiratory disorders, primarily COPD/emphysema and asthma, are unrelated to service, including to exposure to asbestos during service.

The record does not reflect the presence of chronic lung disability in service.  The Veteran was seen for sinus congestion on one occasion, but there were no findings of a lung disorder.  The chest x-ray and separation examination in September 1969 revealed normal lungs; as did the initial VA examination after service.  To the extent, the Veteran is claiming that lung problems persisted since service, this is not a convincing argument.  The Veteran filed a claim for compensation soon after service discharge and made mention of other disability, but did not cite to lung problems.  The first recorded clinical data of treatment for lung problems in 2002 refers to recent onset of lung problems, not a disability existing for more than 30 years.  Continuity of symptoms is not shown or even suggested by the record.  

The record reflects that the Veteran has been diagnosed with obstructive respiratory diseases, specifically COPD, emphysema, and asthma that first manifested after active service between 2002 and 2006.  Although the Veteran's active duty military occupation likely included exposure to asbestos particles, there is no clinical evidence, imaging studies, testing or diagnoses of any form of restrictive respiratory disease including any residuals of exposure to asbestos.  Therefore, the first element of service connection is met but is limited to his COPD, emphysema, and asthma.  The record shows that the Veteran worked on ships that likely contained asbestos during service, so the second element is met.  The record, however, fails to show that the Veteran's respiratory disorder was caused by his active duty.

In this case, the Board finds the opinion of the June 2014 VA examiner most probative.  Significantly, in the opinion, the VA examiner cited and applied the medical literature in support of his findings and reviewed the entirety of the Veteran's claims file.  Moreover, and significantly, as shown by the private treatment records and VA examiner, the Veteran's respiratory disorders appear to be inconsistent with asbestosis and asbestosis is not demonstrated.  As cited by the June 2014 VA examiner, the Veteran's conditions, COPD, emphysema, and asthma, were caused by the Veteran's long history of regular smoking for several decades.  Regarding the findings of pleural thickening and pulmonary nodules, the June 2014 VA examiner clearly stated that neither was attributable to asbestos exposure.  The VA examiner, relying on the Veteran's medical history including Dr. C's previous conclusions, stated that the pulmonary nodules were reported to be nonspecific, and in regards to the finding of pleural thickening, there were no specific lung parenchymal findings related to asbestosis.  Dr. C has also previously opined that such findings were not evidence of asbestosis.  The VA examiner considered all claimed in-service exposure, the medical records, the Veteran's own testimony and medical literature pertaining to the most common causes of the Veteran's respiratory disorders.

By contrast, the opinion offered in support of the claim, does not suggest that the Veteran's entire medical history was reviewed, nor does it provide a detailed rationale for the opinion.  The findings upon which Dr. C relies upon to support his diagnosis of asbestosis are the same findings that he has relied upon previously in concluding that the Veteran did not have asbestosis.  In offering his diagnosis of asbestosis, the physician refers to pleural thickening, pulmonary nodules consisting of 2-3 millimeters in diameter, and areas indicative of emphysema.  However, private treatment records have indicated that all three findings were not evidence of asbestosis.   Results of X-rays and CT scans, some of which were ordered by Dr. C, have consistently shown that the pleural thickening, pulmonary nodules, and emphysematous changes were not suggestive of asbestosis or any other significant interstitial disease.  Specifically, the May 2002 CT scan, which included findings of some pleural thickening, concluded that such finding was not an abnormality suggestive of a significant interstitial disease.  In June 2003, there were interstitial markings noted in a chest-X ray but the report provided that there was no evidence of an active lung disease.  A January 2006 X-ray noted pleural thickening on the right lung and provided an assessment of COPD. No assessment of asbestosis was provided.  Similarly, a September 2007 X-ray report indicated that there were no significant changes and no evidence of an acute pulmonary disease.  An associated treatment record concluded that there was no obvious abnormality and although there was a slighter dense appearance in the right base of the lung, it was related more to the technique of the radiologist.  

Importantly, in September 2008, a CT scan ordered by Dr. C reported no interstitial fibrosis, and therefore no asbestosis.   It also noted a few tiny inflammatory nodules, emphysematous changes, and no pleural plaques.  Dr. C also noted a few areas of minimal platelike atelectasis, but specifically found no evidence of interstitial lung diseases, ground-glass opacities, or any other changes to suggest asbestosis.  Dr. C provided a diagnosis of mild asthma and indicated that the Veteran exhibited mild to moderate intrapulmonic restrictive disorder that did not appear to be on the basis of pulmonary fibrosis, and therefore, concluded that there was no evidence of asbestosis. 

Finally in July 2011, the Veteran underwent a spirometry test, and Dr. C concluded that the Veteran's lungs had mild obstruction, mild diffuse capacity, mild emphysema, but no restriction.  Further, September 2008 to July 2013 private treatment records from Dr. C noted that the Veteran's lungs had pleural thickening on the right side and small nodules, but Dr. C had not provided an assessment of asbestosis or a restrictive lung disease.  To the contrary, Dr. C stated that such findings were not evidence of asbestosis. 

As discussed in detail, Dr. C's recent assessment of asbestosis is inconsistent with the record, including his own previous findings.  Despite the lack of evidence of a restrictive lung disorder or any evidence of asbestosis and his previous findings of such, Dr. C now concludes that the Veteran has asbestosis.  There is no explanation for the change in diagnosis other than a cite to the previous diagnostic tests.  The June 2014 VA examiner provided a detailed rationale which expressly contradicts Dr. C's opinion and offered a rationale supported by medical literature.  The June 2014 VA examiner specifically addressed that the pleural thickening and stable pulmonary nodules were not findings related to asbestosis without evidence of direct parenchymal findings related to asbestosis.  The VA examiner also indicated that the previous finding of bibasilar lung disease probably atelectasis or scarring was also described as non-specific, thus such findings were not related to asbestosis.  In addition, the examiner explained that asbestosis was a restrictive lung disease whereas COPD with emphysema and asthma were obstructive lung diseases and that the Veteran did not have asbestosis or restrictive lung disease.  Thus, the examiner attributed the Veteran's COPD with emphysema and asthma to the Veteran's long history of smoking.  In contrast, Dr. C offered a conclusory diagnosis by citing to findings that medical professionals, including him, have previously relied upon to conclude that the Veteran did not have asbestosis or any other significant restrictive disease consistent with exposure to asbestos.  Furthermore, in the recent September 2014 questionnaire, Dr. C, again, confirmed that the pulmonary nodules were stable and that X-ray results showed nonspecific changes, which supports the June 2014 VA examiner's conclusions.

As Dr. C's opinion is inconsistent with the medical evidence of record, has provided inconsistent opinions, and failed to provide a detailed rationale, the opinion is therefore accorded little, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise).  See also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board finds that the medical evidence weighs in favor of a finding that the Veteran's respiratory disorders were more likely due to smoking than due to his in-service exposure to asbestos.

The Board also notes that the June 2014 VA examiner indicated that a restrictive lung disorder could develop in the future, however, at the current time such disorder has not been shown.  

The Board further finds that to the extent that the Veteran and his representative attempt to establish the existence of a medical relationship between his current respiratory disorder and the Veteran's service on the basis of lay assertions, such attempt must fail.  The matter of the medical etiology of current respiratory disorder upon which this claim turns is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, 601 F.3d 1274.

As the Veteran and his representative are not shown to possess the appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on such a medical matter.  Moreover, whether any respiratory symptoms the Veteran experiences are in any way related to service, including exposure to asbestos, requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296 (1999).  As indicated, the most probative medical opinion of record indicates that the Veteran's respiratory disorder is not related to service, including exposure to asbestos, but rather related to his long history of smoking.

For all the foregoing reasons, the Board finds that the claim of service connection for a respiratory disorder, to include COPD, emphysema, and asthma, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for respiratory disorder, claimed as due to in-service asbestos exposure, is denied.

    
_________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


